Title: To Thomas Jefferson from Arthur S. Brockenbrough, 13 December 1822
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas

Dear Sir,Your letter of the 21st Nov. was not recd untill wednesday last, Genl Cocke by whom it was sent not recollecting it untill after he got home. I will make out Giacomo Raggis acct in a few days & send it to you—My acct to the 23 Nov: will be sent you in a day or two—I have been waiting for the bills of undertakers that I might show the balance that will be due to them, they also promise to hand in the estimate of the probable cost of the Library by the last of this week you may calculate on recieving it by Monday in time for the tuesdays mail—I am sir respectfully your obt sertA. S. BrockenbroughP.S. Mr Garrett will hand you a draft for 150 dollars for Mr Maverick you will please send me a receipt for it—A. S B—h.